PER CURIAM
Plaintiff appeals the trial court’s denial of habeas corpus relief and its requirement that he reimburse the state for the fees of the attorney appointed to bring this case. We dismiss the appeal so far as it relates to habeas corpus relief as moot and otherwise affirm.
The basis of plaintiffs petition was that defendant was deliberately indifferent to his medical need by imprisoning him at the Snake River Correctional Institution in an environment that allegedly exacerbated his asthma and other respiratory problems. He asked to be moved to a facility in the Willamette Valley, where he believed that his medical condition would be significantly improved. After the trial court’s decision, plaintiff was transferred to a Willamette Valley prison. Because he has received the requested relief, his claim is now moot.
The trial court did not err in requiring plaintiff to repay the fees of his court-appointed counsel. ORS 151.505(1); Reed v. Johnson, 170 Or App 767, 13 P3d 1054 (2000); Bacote v. Johnson, 169 Or App 44, 46 n 1, 7 P3d 729 (2000).
Appeal challenging dismissal of plaintiffs habeas corpus claims dismissed as moot; otherwise affirmed.